UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 98-6967



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

            versus


CLEVELAND    NELSON,   a/k/a   Cleve,   a/k/a   Fat
Daddy,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Malcolm J. Howard, Dis-
trict Judge. (CR-94-57-H, CA-97-578-H)


Submitted:    October 8, 1998              Decided:   November 16, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland Nelson, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cleveland Nelson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Nelson, Nos. CR-94-57-H;

CA-97-578-H (E.D.N.C. Apr. 29, 1998). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                         DISMISSED




                                2